[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 08-16083                    APRIL 23, 2009
                           Non-Argument Calendar             THOMAS K. KAHN
                         ________________________                 CLERK


                      D.C. Docket No. 95-04059-CR-4-WS

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

      versus

LARRY COPELAND,

                                                        Defendant-Appellant.

                        __________________________

               Appeal from the United States District Court for the
                          Northern District of Florida
                         _________________________

                                (April 23, 2009)

Before: BLACK, BARKETT and KRAVITCH, Circuit Judges,

PER CURIAM:

      Gwendolyn Spivey, appointed counsel for Larry Copeland in this appeal of the

denial of a motion for a reduced sentence, 18 U.S.C. § 3282(c)(2), has moved to
withdraw from further representation of the appellant, because, in her opinion, the

appeal is without merit. Counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s motion

to withdraw is GRANTED, and the district court’s denial of Copeland’s 18 U.S.C.

§ 3582 motion is AFFIRMED.




                                          2